DETAILED ACTION


Allowable Subject Matter
Claim 27-38 are objected.
Claim 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim  29-38 are dependent on claim 28.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-26 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye US Pat 10,699,691 in view of Lenovo CN205982890.

Regarding claim 21, Ye teaches a component body including a cavity (Fig. 4-308); a first microphone element arranged in the cavity (Fig. 4-116(4)); a second microphone element (Fig. 4-116(2)), a first sound conducting hole arranged on a first sidewall (Fig. 4-220(4)), opposite to the first microphone element, of the component body, the first sound conducting hole being configured to conduct a first sound originating from a sound source to the first microphone element (Fig. 4-220(4): the hole is used to conduct sound around the glasses); and a second sound conducting hole arranged on a second sidewall (Fig. 4-220(2)), opposite to the second microphone element, of the component body, the second sound conducting hole being configured to conduct a second sound originating from the sound source to the second microphone element (Fig. 4-220(2): the hole is used to conduct sounds around the glasses).  
Ye failed to teach a second microphone element arranged in the cavity.
However, Lenovo teaches a second microphone element arranged in the cavity (Fig. 1 & Fig. 4).
Ye and Lenovo are analogous art because they are both in the same field of endeavor, namely audio device. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having the microphones on the same cavity in an alternate equivalent way to place the microphone inside of glasses frames.

Regarding claim 39, Ye teaches a glasses bracket (Fig. 3), wherein the glasses bracket includes a glasses frame and two temples (Fig. 3), each of the two temples including a temple body connected to the glasses frame, at least one of temple bodies of the two temples including an electronic component, the electronic component including (Fig. 3): a component body including a cavity (Fig. 4-308); a first microphone element arranged in the cavity (Fig. 4-116(4)); a second microphone element (Fig. 4-116(2)), a first sound conducting hole arranged on a first sidewall (Fig. 4-220(4)), opposite to the first microphone element, of the component body, the first sound conducting hole being configured to conduct a first sound from a sound source to the first microphone element (Fig. 4-220(4): the hole is used to conduct sound around the glasses); and a second sound conducting hole arranged on a second sidewall (Fig. 4-220(2)), opposite to the second microphone element, of the component body, the second sound conducting hole being configured to conduct a second sound from the sound source to the second microphone element (Fig. 4-220(2): the hole is used to conduct sounds around the glasses).  
Ye failed to teach a second microphone element arranged in the cavity.
However, Lenovo teaches a second microphone element arranged in the cavity (Fig. 1 & Fig. 4).
Ye and Lenovo are analogous art because they are both in the same field of endeavor, namely audio device. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having the microphones on the same cavity in an alternate equivalent way to place the microphone inside of glasses frames.

Regarding claim 22, Ye teaches wherein a position, where the second microphone element is arranged, on the first sidewall is farther away from the sound source than a position, where the first microphone element is arranged, on the second sidewall, such that the second sound can reduce a noise signal in the first sound (Fig. 7 & Fig. 4 & Col. 4 line 52- Col. 5 line 6: using reference data from mic-116 (2) to get a less noisy signal).  In addition, Lenovo also teaches similar teaching in pg 6. Line 3-15, where it states using 2nd mic signal to reduce noise of 1st mic which is closer to mouth of user to pickup voice.

Regarding claim 23, Ye teaches wherein a central axis of the first sound conducting hole coincides with a main axis of a sound receiving area of the first microphone element (Fig. 3 & 4: the first hole-220(4) central axis coincide with main axis of the first mic element 116(4) which is on the center).  

Regarding claim 24, Ye teaches wherein a central axis of the second sound conducting hole coincides with a main axis of a sound receiving area of the second microphone element (Fig. 3 & 4: the second hole-220(2) central axis coincide with main axis of the second mic element 116(2) which is on the center).  

Regarding claim 25, Ye teaches wherein a central axis of the second sound conducting hole coincides with or is parallel to a central axis of the first sound conducting hole (Fig. 3 & 4: the first hole-220(4) coincide with second hole-220(2)).

Regarding claim 26, Ye teaches wherein a main axis of a sound receiving area of the second microphone element coincides with or is parallel to a main axis of a sound receiving area of the first microphone element (Fig. 3 & 4: the first element main axis-116(4) coincide with second element main axis-116(2)).

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye US Pat 10,699,691 in combination with Lenovo CN205982890 in view of Wei US PG-Pub 2016/0246076.

	Regarding claim 40, the combination teaches wherein the each of the two temples further includes a connector that is hinged with, through a hinge, an end of the temple body away from the glasses frame; the glasses further include a bone conductive loudspeaker, the bone conductive loudspeaker being arranged on the connector, wherein: the connector is configured to switch the bone conductive loudspeaker, relative to the temple body, between a first position and a second position, and attach the bone conductive loudspeaker around the auricle of a user when the bone conductive loudspeaker is in the first position (Ye, Fig. 3: the bone conductor speaker-120 is on the temples which can be folded on a hinge).
	The combination failed to teach the bone conductive loudspeaker on a back of an auricle of a user.
	However, Wei teaches the bone conductive loudspeaker on a back of an auricle of a user (Fig. 1 & [0025]: Bone Conductor Speaker (BCS) on back of auricle of a user ear).
	The combination and Wei are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because the back of the ear it is an alternate equivalent location to place a BCS).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654